*465
ORDER

PER CURIAM.
AND NOW, this 31st day of March 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Whether the state Adoption Opportunities Act has an “extenuating circumstances” exception to the timely application requirement?
2. Whether the federal act has such an exception, and if so, is it applicable on the facts here where no public agency created the “circumstances?”
3. Whether affirmance of an order below is permissible regardless of whether a party raised the issue below?